FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    February 27, 2018
                   UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                TENTH CIRCUIT                          Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
                                                        No. 17-2013
 v.                                            (D.C. No. 1:15-CR-03940-JB-1)
                                                      D. New Mexico
 EVERETT REA RAMOS,

              Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before PHILLIPS, KELLY, and MURPHY, Circuit Judges.



I.    Introduction

      Defendant–Appellant Everett Ramos entered a conditional guilty plea to

one count of possession of methamphetamine with intent to distribute, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Ramos appeals his conviction, asserting

the district court erred by refusing to suppress evidence seized during a traffic

stop. See Fed. R. Crim. P. 11(a)(2) (providing that a defendant may, under

certain circumstances, enter a conditional guilty plea but reserve the right to

      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
appeal an adverse determination of a pretrial motion). Our jurisdiction arises

under 28 U.S.C. § 1291.

      Although it cannot be determined from the appellate record whether the

traffic stop involved a Fourth Amendment violation, we affirm the district court’s

denial of the motion to suppress based on the attenuation doctrine.

II.   Factual Background

      On October 15, 2015, New Mexico State Police Officer Joshua Campos

stopped a Mercedes sedan for speeding. Ramos was the driver of the vehicle and

his wife, Laura Perez, was in the front passenger’s seat. At the time of the stop,

Officer Campos was driving a marked police car and was dressed in uniform.

Before approaching the car, Campos was told by dispatch that the Mercedes was

“negative on any wants for warrants.”

      Officer Campos asked Ramos for his driver’s license, vehicle registration,

and proof of insurance. After Ramos produced the documents, which included a

rental agreement for the Mercedes, Officer Campos asked him to exit the vehicle.

While he filled out the citation form, Officer Campos asked Ramos about his

travel plans. Ramos said that he and Ms. Perez had traveled from California to

Las Vegas to Albuquerque. They were headed to San Antonio to visit Ms.

Perez’s friend. Although Ramos first told Officer Campos that he and Ms. Perez

had come to Albuquerque to sightsee, he subsequently told Campos they were

“passing by” Albuquerque. Officer Campos, however, noted the route Ramos

                                        -2-
was taking to San Antonio was longer than necessary by approximately four

hours. Further, although Ramos’s final destination was Texas, the rental

agreement showed that Ramos was allowed to drive the vehicle “ONLY” in

California, Nevada, and Arizona.

      Before completing the citation, Campos walked to the Mercedes to examine

its vehicle identification number (“VIN”). Officer Campos examined the VIN in

the lower portion of the dashboard by looking through the driver’s side window.

This took him approximately six to eight seconds. A second VIN is located

inside the doorjamb of the driver’s door. At the suppression hearing, Officer

Campos testified he routinely compares the VIN on the front dashboard with the

VIN on the doorjamb to ensure they match and because either or both locations

might reveal tampering or other evidence of crime. Officer Campos opened the

driver’s door of the Mercedes, but did not reach his hand into the passenger

compartment or touch any items inside the vehicle. While he checked the

doorjamb VIN, Officer Campos asked Ms. Perez many of the same travel-related

questions he had asked Ramos. Her answers were different than the ones Ramos

had given and she changed her story throughout the conversation. 1 Based on the

discrepancies in the two stories, Campos suspected criminal activity.


      1
       In addition to giving contradictory answers, Officer Campos testified that
Ms. Perez appeared “nervous” and “very distracted,” her hands were shaking, and
she paused before answering his questions. During the encounter, Ms. Perez
received multiple notifications on one of the two cell phones in her possession.

                                        -3-
      Officer Campos spent one minute and twenty seconds inspecting the

doorjamb VIN. He testified that during some of this time he was attempting to

locate the VIN on the car’s rental agreement. He also testified that he looked

“back and forth” between Ms. Perez and the VIN for safety reasons so he could

ensure Ms. Perez was not reaching for something that could injure him. He

admitted, however, that at the end of the encounter he was looking only at Ms.

Perez and no longer looking at the doorjamb VIN or the rental agreement.

      After questioning Ms. Perez, Officer Campos walked back to his patrol car

and handed Ramos a citation, together with his driver’s license and rental

contract. Campos told Ramos he was free to leave and Ramos began walking

toward the Mercedes. Officer Campos then called out “Excuse me, sir,” which

caused Ramos to walk back toward the police car. Campos asked Ramos if he

could ask him a few more questions, and Ramos agreed. Officer Campos then

asked more detailed questions about Ramos’s travel plans. During this

questioning, Ramos could not recall the last name of the person with whom he

would be staying in Texas, despite allegedly knowing her since 1989. When

Campos inquired regarding the rental agreement not authorizing driving in New

Mexico, Ramos stated that Ms. Perez had altered the agreement. Campos noted

that the rental agreement required Ramos to return the vehicle in three days, but

the trip Ramos described would make that impossible.



                                        -4-
       While Officer Campos questioned Ramos, Ms. Perez left the Mercedes,

walked toward the police car, and told Officer Campos she wanted to take the

vehicle to the nearest gas station to use the restroom. Officer Campos refused

permission to drive away, and instructed Ms. Perez to “hang out in the car.”

When Ms. Perez continued to take steps toward Officer Campos, he again told her

to return to the Mercedes, this time using a louder voice and a stern tone.

       After completing his questioning of Ramos, Officer Campos walked back

to the Mercedes and asked Ms. Perez if she would answer more questions. She

agreed. During this second round of questioning, Ms. Perez again received

multiple alerts on her cell phone. Officer Campos asked Ms. Perez the same

questions he had asked Ramos, but this time her story matched Ramos’s story.

Ms. Perez did not explain why her answers were different from what she had said

earlier.

       Officer Campos returned to his police car, where Ramos was still standing.

He asked Ramos whether the Mercedes contained any narcotics, which Ramos

denied. Officer Campos then asked Ramos for consent to search the vehicle and

property within the vehicle. Ramos consented, filling out a form acknowledging

his consent. After a preliminary search for dangerous items, Officer Campos

deployed his K-9, who alerted to the trunk. Inside the trunk, Campos found

approximately six packages covered in black axle grease. Campos testified that



                                         -5-
drug trafficking organizations use axle grease to conceal the odor of narcotics.

Officer Campos arrested Ramos and Ms. Perez.

      The grand jury returned an indictment against Ramos, charging him with

one count of possession with intent to distribute at least 500 grams of

methamphetamine. Ramos filed a motion to suppress the evidence seized from

the Mercedes and the district court held an evidentiary hearing on the motion.

Officer Campos testified at the hearing and the videotape of the traffic stop was

played for the court.

      The district court denied Ramos’s motion, concluding Officer Campos did

not unlawfully extend the traffic stop, either by examining the two VINs or by

talking to Ms. Perez. Although the district court found that it should have taken

no longer than thirty seconds to check the doorjamb VIN, it also concluded

reasonable suspicion developed no later than twenty seconds into Campos’s

conversation with Ms. Perez. Thus, the court ruled, the questioning of Ms. Perez

did not unlawfully extend the duration of the traffic stop because reasonable

suspicion developed while Officer Campos was performing tasks related to the

stop and any subsequent detention did not violate the Constitution. The district

court also found that Ramos was still detained when he consented to the search of

the Mercedes but his consent was nevertheless freely and voluntarily given. See

United States v. Contreras, 506 F.3d 1031, 1037 (10th Cir. 2007) (“[A] person

may voluntarily consent to a search even while being legally detained.”). In the

                                         -6-
alternative, the court ruled Ramos’s consent and the search were sufficiently

attenuated from any unconstitutional detention. See United States v. Fox, 600
F.3d 1253, 1257 (10th Cir. 2010) (“When a consensual search follows a Fourth

Amendment violation, the government must prove both (1) that the consent was

voluntary under the totality of the circumstances, and (2) that there was ‘a break

in the causal connection between the illegality and the evidence thereby

obtained.’”).

       Ramos pleaded guilty, preserving his right to appeal the denial of his

suppression motion.

III.   Discussion

       A. Standard of Review

       “When reviewing [the denial of] a motion to suppress, we view the

evidence in the light most favorable to the government, accept the district court’s

findings of fact unless they are clearly erroneous, and review de novo the

ultimate question of reasonableness under the Fourth Amendment.” United States

v. Pettit, 785 F.3d 1374, 1378-79 (10th Cir. 2015). The question of whether

consent to search was given voluntarily is one of fact, determined from the

totality of the circumstances. Schneckloth v. Bustamonte, 412 U.S. 218, 227

(1973). If a consensual search is preceded by a Fourth Amendment violation, we




                                         -7-
review de novo whether evidence seized during the search should be suppressed. 2

United States v. Carter, 360 F.3d 1235, 1243 (10th Cir. 2004).

      B. The VIN Inspection

      An investigative detention “remains lawful only so long as unrelated

inquiries do not measurably extend the duration of the stop.” Rodriguez v. United

States, 135 S. Ct. 1609, 1615 (2015) (quotation and alteration omitted). Ramos

does not assert the initial traffic stop was unlawful but argues, as he did before

the district court, that Officer Campos unlawfully extended the duration of the

traffic stop when he examined the doorjamb VIN and conversed with Ms. Perez.

According to Ramos, there was no legitimate reason to examine the doorjamb

VIN because Officer Campos did not suspect the Mercedes was stolen, did not

need to correctly identify the vehicle before completing the speeding citation,

was not motivated by officer safety concerns, and had already determined from

his inspection of the dashboard VIN that no evidence of tampering existed. Thus,

Ramos asserts, the examination of the doorjamb VIN unlawfully extended the

duration of the traffic stop. See United States v. Hunnicutt, 135 F.3d 1345, 1349


      2
        Ramos is challenging the admissibility of the drugs found during the
search of the Mercedes. Although this search did not occur during Officer
Campos’s examination of the VIN, Ramos argues the evidence was derivative of
the illegal detention. Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016) (“[T]he
exclusionary rule encompasses both the primary evidence obtained as a direct
result of an illegal search or seizure and, relevant here, evidence later discovered
and found to be derivative of an illegality, the so-called fruit of the poisonous
tree.” (quotations omitted)).

                                         -8-
(10th Cir. 1998) (holding an investigative detention should “last no longer than is

necessary to effectuate the purpose of the stop, and the scope of the detention

must be carefully tailored to its underlying justification” (quotation and alteration

omitted)).

      Ramos argues the examination of the doorjamb VIN unreasonably extended

the stop because VIN inspections are not within the permissible scope of a

routine traffic stop which only includes “ordinary inquiries incident to such a

stop.” Illinois v. Caballes, 543 U.S. 405, 408 (2005). In New York v. Class,

however, the Supreme Court held that “a demand to inspect the VIN, like a

demand to see license and registration papers, is within the scope of police

authority pursuant to a traffic violation stop.” 475 U.S. 106, 115, 118-19 (1986)

(holding the locations of both VINs are not subject to a reasonable expectation of

privacy). Thus, Ramos’s argument is foreclosed by Supreme Court precedent.

      Ramos nevertheless relies on this court’s opinion in United States v. Caro,

248 F.3d 1240 (10th Cir. 2001), for the proposition that law enforcement officers

need a specific justification to examine both the dashboard VIN and the doorjamb

VIN. 3 In Caro, we held that when the dashboard VIN can be inspected from



      3
       In Class, the officer examined the dashboard VIN only after he was unable
to locate a VIN on the doorjamb. New York v. Class, 475 U.S. 106, 108 (1986);
see also id. at 118 (“The VIN . . . is by law present in one of two
locations—either inside the doorjamb, or atop the dashboard . . . . The officer
here checked both those locations, and only those two locations.”).

                                         -9-
outside the vehicle, a police officer may not enter the passenger compartment to

check the VIN on the doorjamb. Id. at 1246. Caro provides no support for

Ramos’s argument because this court has expressly limited its application to

situations “when (1) the officer has verified the dashboard or doorjamb VIN from

outside the passenger compartment and (2) the officer nevertheless physically

enters the passenger compartment to check the VIN.” United States v. Chavira,

467 F.3d 1286, 1289 n.1 (10th Cir. 2006). “There is no unlawful detention under

Caro if the officer remains physically outside the car when he examines the VIN

on the dashboard, the doorjamb, or both.” Id. Here, Ramos does not challenge

the district court’s finding that Officer Campos did not physically enter the

passenger compartment of the Mercedes. United States v. Ramos, 194 F. Supp.
3d 1134, 1144 (D. N.M. 2016). Thus, Caro does not apply.

      Class and Caro, however, do not resolve the question of whether Officer

Campos unreasonably extended the traffic stop by continuing to question Ms.

Perez after he confirmed there was nothing suspicious about the doorjamb VIN.

See Rodriguez, 135 S. Ct. at 1614-15 (holding “that a traffic stop can become

unlawful if it is prolonged beyond the time reasonably required to complete the

mission of issuing a warning ticket” (quotation and alteration omitted)). The

district court found that Officer Campos spent six to eight seconds examining the

dashboard VIN and one minute twenty-six seconds inspecting the doorjamb VIN.

Ramos, 194 F. Supp. 3d at 1145. After first acknowledging it did “not have

                                        -10-
extensive evidence on how long an individual VIN inspection usually takes,” id.

at 1142, the district court found that “inspecting [the] VIN to ensure that it had

not been tampered with and scanning the rental agreement to locate a VIN, which

was not present on the agreement, could reasonably take around thirty seconds.”

Id. at 1172. This thirty-second period included the time Officer Campos

observed Ms. Perez to “ensure she was not reaching for a weapon.” Id. The

district court further concluded that Officer Campos developed reasonable

articulable suspicion of illegal activity approximately twenty seconds into his

questioning of Ms. Perez. 4 Id. at 1174. Because twenty seconds was within the


      4
        The district court credited Officer Campos’s testimony that within twenty
seconds of questioning, Ms. Perez “corrected an aspect of her story” and then
gave an answer that contradicted Ramos’s answers. United States v. Ramos, 194
F. Supp. 3d 1134, 1174 (D. N.M. 2016). The district court referenced the
following facts as supporting its conclusion that Officer Campos had reasonable
articulable suspicion of illegal activity. First, “Ramos told Campos that they
[traveled] from Los Angeles, California to Las Vegas, Nevada to Albuquerque,
and were headed to San Antonio, even though Albuquerque was a significant
detour from the quickest route to San Antonio.” Id. at 1173. “Ramos also
informed Campos that he was traveling to Albuquerque for “sightseeing. Despite
this assertion, Ramos said that they left Las Vegas around three in the morning
and passed straight through Albuquerque.” Id. (record citation omitted).
Additionally, “Campos noticed that the rental agreement allowed Ramos to drive
the vehicle ‘ONLY’ in California, Nevada, and Arizona. Regardless, Campos saw
that someone had handwritten numerous states into the rental agreement.” Id.
(record citations omitted). Campos also “observed that Perez had two cellular
telephones and ‘was receiving multiple phone calls’ and kept ignoring them. He
noted that Perez was ‘very distracted’ and nervous.” Id. (record citations
omitted). Finally, “early in his questioning, Campos noticed that Perez had
corrected an aspect of her story. Perez initially said that they were returning to
California, but later she said that they were going to Texas.” Id. at 1174 (record
                                                                       (continued...)

                                         -11-
thirty-second time period the district court found was reasonably necessary to

perform the VIN inspection and related tasks, the district court concluded the

questioning of Ms. Perez did not unreasonably extend the traffic stop. Id.

      Ramos challenges the district court’s finding that Officer Campos

reasonably needed thirty seconds to inspect the doorjamb VIN. Although the

government asserts the district court’s finding is supported by record evidence,

our review of the record did not confirm this assertion. The evidence to which

the government directs us addresses whether the tasks Officer Campos performed

as part of the doorjamb VIN inspection were necessary. 5 The evidence does not

address the relevant question of how long it takes a reasonable officer to

complete those tasks. Because there is no record support for the district court’s

finding that it takes thirty seconds to check the doorjamb VIN on a rental car


      4
        (...continued)
citations omitted). “Campos then detected a discrepancy between Ramos’ account
of their travel plans and Perez’ account. Perez told Campos that they had come
straight from California and had not stopped anywhere, even though Ramos said
that they went to Las Vegas, which was a detour from their trip to Texas.” Id.
(record citation omitted).
      5
        The only relevant facts that inform the issue are the district court’s
findings that Officer Campos spent six to eight seconds examining the dashboard
VIN, Ramos, 194 F. Supp. 3d at 1142, and “several seconds” looking at Ms. Perez
for officer safety reasons, id. at 1173. The district court also stated that “Campos
may have spent some time trying to locate the VIN on the rental agreement.” Id.
at 1142 (emphasis added). This, however, is not an unequivocal factual finding.
Further, there is no discussion of whether Officer Campos spent the same amount
of time attempting to locate the VIN on the rental agreement when he examined
the dashboard VIN.

                                        -12-
when a passenger is seated in the vehicle, the finding is clearly erroneous.

United States v. Haymond, 869 F.3d 1153, 1157 (10th Cir. 2017) (“A finding of

fact is clearly erroneous if it is without factual support in the record . . . .”

(quotation omitted)). The district court erred by relying on this clearly erroneous

factual finding to support its conclusion that Officer Campos did not

unreasonably extend the duration of the traffic stop. Thus, even if we agree that

Officer Campos developed reasonable articulable suspicion of criminal activity

within twenty seconds, we cannot affirm the district court on that basis.

       C. Consent to Search

       Because the record lacks a factual basis supporting the district court’s

ruling that the investigative detention was not unlawfully extended by Officer

Campos’s questioning of Ms. Perez, we proceed in the analysis by assuming the

detention was unlawful. “When a consensual search is preceded by an unlawful

arrest, the government must prove the consent was given voluntarily. It must also

establish a break in the causal connection between the illegality and the evidence

thereby obtained.” United States v. Reeves, 524 F.3d 1161, 1170 (10th Cir. 2008)

(quotation omitted). We, thus, turn to the question of whether the evidence

discovered during the search of the Mercedes is nonetheless admissible because

Ramos’s consent to search the vehicle was voluntary in fact and untainted by the

prior unlawful detention. See Wong Sun v. United States, 371 U.S. 471, 487-88

(1963); United States v. Melendez-Garcia, 28 F.3d 1046, 1055 (10th Cir. 1994)

                                           -13-
(clarifying that “purging the taint of an illegal arrest requires an analysis beyond

merely determining whether the consent was voluntary”).

      We first address the district court’s finding that Ramos’s consent was

freely and voluntarily given.6 The voluntariness of a defendant’s consent to

search “is a question of fact to be determined from the totality of all the

circumstances.” Schneckloth, 412 U.S. at 227. The district court’s analysis of

the issue is not only comprehensive but also faultless. The court acknowledged

that Ramos was detained at the time he gave consent, but correctly noted that

“[d]etention is only one factor to be considered in determining whether consent

was voluntarily and freely given based on the totality of the circumstances.”

Ramos, 194 F. Supp. 3d at 1178 (quotation omitted). The district court then

evaluated numerous other relevant factors, including that (1) the stop occurred in

public view, (2) Ramos appeared calm and cooperative, (3) Officer Campos did

not draw his sidearm or touch Ramos, (4) Ramos was not surrounded by multiple

officers, (5) Officer Campos used a conversational tone, (6) Officer Campos did

not withhold any of Ramos’s personal items, (7) Ramos signed a written consent

form which Officer Campos fully explained to him, and (8) the consent form

clearly stated that Ramos had the right to refuse consent to the search. Ramos


      6
        Although the district court concluded there was no Fourth Amendment
violation associated with the VIN inspection, it was nevertheless required to
address Ramos’s alternative argument that the search was unlawful because he did
not freely and voluntarily consent to it.

                                         -14-
does not challenge any of these findings but asserts the district court ignored

other facts that indicated his consent was nothing more than acquiescence to a

claim of lawful authority. The district court did not ignore the facts Ramos

references 7 and expressly acknowledged the “majority” of the relevant factors

weighed in favor of finding Ramos’s consent was voluntary. Id. at 1178. The

court was clearly aware of, and considered, facts that weighed against a finding

of voluntariness, i.e., that Officer Campos raised his voice when he told Ms.

Perez to get back into the Mercedes, that Ramos was detained when he gave

consent, and that Officer Campos did not orally inform Ramos he was free to

decline consent before Ramos verbally consented. Id. at 1178-79. This court,

having reviewed the record and the district court’s reasoning, has no hesitation in

concluding the court did not clearly err in finding Ramos’s consent was given

freely and voluntarily.

      This leads us to the final question in this matter: whether there was a

“break in the causal connection between the illegality and the evidence thereby

obtained.” Melendez-Garcia, 28 F.3d at 1053-54 (quotation, citation, and


      7
       The district court was clearly aware of the extent to which Officer Campos
questioned both Ramos and Ms. Perez before asking for consent to search.
Ramos, 194 F. Supp. 3d at 1144-45 (characterizing the questioning of Ms. Perez
as “extensive”). It was also aware that Officer Campos asked Ramos about his
luggage and whether he was transporting illegal items. Id. at 1147-49. Ramos
does not reference any argument he made before the district court that these
factors are dispositive of the voluntariness question rather than facts to be
considered as part of the overall inquiry.

                                        -15-
footnote omitted) (holding a district court must conduct an attenuation analysis

even if it concludes the defendant’s “consent was voluntarily under

Schneckloth”). Pursuant to the attenuation doctrine, “[e]vidence is admissible

when the connection between unconstitutional police conduct and the evidence is

remote or has been interrupted by some intervening circumstance, so that the

interest protected by the constitutional guarantee that has been violated would not

be served by suppression of the evidence obtained.” Utah v. Strieff, 136 S. Ct.
2056, 2061 (2016). The Supreme Court has set out three factors relevant to this

inquiry: “1) the temporal proximity between the police illegality and the consent

to search; 2) the presence of intervening circumstances; and particularly 3) the

purpose and flagrancy of the official misconduct.” Melendez-Garcia, 28 F.3d at

1054 (citing Brown v. Illinois, 422 U.S. 590, 603–04 (1975)). This is a

fact-intensive analysis and “the district court’s findings must be upheld unless

they are clearly erroneous.” United States v. Eylicio–Montoya, 70 F.3d 1158,

1165 (10th Cir. 1995).

      As to the first factor, the district court found there was close temporal

proximity between the seizure and Ramos’s consent to search the Mercedes.

Ramos, 194 F. Supp. 3d at 1183. The government does not deny that this factor

weighs against attenuation.

      As to the second Brown factor, the government must identify intervening

events that “isolate[] the defendant from the coercive effects of the original

                                         -16-
illegal stop.” United States v. Gregory, 79 F.3d 973, 980 (10th Cir. 1996).

Ramos does not challenge the district court’s conclusion that multiple intervening

circumstances occurred here, i.e., Officer Campos returned Ramos’s documents to

him; advised him that he was free to leave; fully explained the consent form,

encouraging Ramos to ask questions; and specifically told Ramos he could revoke

his earlier, verbal consent. Ramos, 194 F. Supp. 3d at 1184-85. Ramos argues,

instead, that the district court erred by failing to view the intervening

circumstances from his perspective. See Gregory, 79 F.3d at 980 (stating the

second Brown factor must be viewed from the “defendant’s perspective”). Ramos

argues the “intervening circumstances did more to heighten the coercive

atmosphere than to attenuate it.” Appellant’s Br. at 38. Specifically, he asserts

Officer Campos was aware that Ms. Perez urgently needed to use the restroom

and he felt pressured into responding to Officer Campos’s questions about Ms.

Perez’s health condition. That questioning, he alleges, “could only have

conveyed to him that he was powerless to decline the officer’s requests.” Id.

This argument—that Officer Campos’s repeated refusal to permit Ms. Perez to

use the restroom was a show of force—was addressed by the district court in its

analysis of whether Ramos was detained at the time he consented to the search of

the Mercedes. Ramos, 194 F. Supp. 3d at 1177. The court specifically concluded

that Officer Campos’s refusal to permit Ms. Perez to use the restroom “conveyed

that he had the authority to detain Ramos and Perez.” Id. Although the district

                                         -17-
court did not thereafter reference this conclusion when it conducted the

attenuation analysis, it is clear from the record that the court was fully aware

Ramos gave his consent while he was being detained. See Reeves, 524 F.3d at

1170 (noting the overlap between the voluntariness and taint analyses). Thus, the

record does not support Ramos’s assertion that the court refused to analyze the

second attenuation factor from his perspective.

      “The exclusionary rule exists to deter police misconduct. The third factor

of the attenuation doctrine reflects that rationale by favoring exclusion only when

the police misconduct is most in need of deterrence—that is, when it is

purposeful or flagrant.” Strieff, 136 S. Ct. at 2063. “[P]urposeful and flagrant

misconduct is generally found where: 1) the impropriety of the official’s

misconduct was obvious or the official knew, at the time, that his conduct was

likely unconstitutional but engaged in it nevertheless and 2) the misconduct was

investigatory in design and purpose and executed in the hope that something

might turn up.” Fox, 600 F.3d at 1261 (quotations omitted). Ramos bases his

argument that Officer Campos’s misconduct was flagrant on Campos’s admission

that he conducted the VIN inspection in order to investigate potential crimes

other than speeding. Ramos asserts this admission shows that Officer Campos

routinely conducts VIN inspections even though he knows they are

unconstitutional. The problem with this argument is that VIN inspections are not

per se unconstitutional. As discussed, precedent from Supreme Court and this

                                         -18-
court permits law enforcement officers to inspect both the dashboard VIN and the

doorjamb VIN as part of a routine traffic stop. Class, 475 U.S. at 118-19;

Chavira, 467 F.3d at 1289 n.1. Here, the VIN inspection resulted in a Fourth

Amendment violation, if at all, only because it prolonged this particular stop.

Ramos has not identified any record evidence showing that Officer Campos

routinely extends the duration of traffic stops when he conducts VIN inspections

and he does not specifically identify any other evidence that supports his pretext

argument or undermines the district court’s finding that Officer Campos’s “VIN

inspection was pointed and narrow.” Ramos, 194 F. Supp. 3d at 1186.

      Further, as the district court noted, the record does not show that the

questioning of Ms. Perez—the act that delayed the completion of the traffic

stop—was “executed in the hope that something might turn up.” Fox, 600 F.3d at

1261 (quotation omitted). To the contrary, Campos had already detected

“oddities in Ramos’ travel plans” when he began questioning Ms. Perez. Ramos,

194 F. Supp. 3d at 1187; id. at 1144 (describing Ramos’s answers to routine

travel questions). He testified he extended his questioning of Ms. Perez because

he suspected “something was going on.” See Strieff, 136 S. Ct. 2063 (concluding

officer did not engage in a purposeful or flagrant violation of the Fourth

Amendment even though his unlawful questioning of the defendant was

motivated by his attempt to gather information about a suspected drug house).



                                        -19-
Thus, the record supports the conclusion that Officer Campos’s decision to

question Ms. Perez was based on something more than an unsupported hunch.

      After balancing the factors set out in Brown v. Illinois, we conclude the

government met its burden of demonstrating that the discovery of evidence

during the search of the Mercedes was sufficiently attenuated from any Fourth

Amendment violation. Accordingly, suppression is not appropriate here.

IV.   Conclusion

      The district court’s ruling denying Ramos’s motion to suppress is

affirmed.

                                         ENTERED FOR THE COURT


                                         Michael R. Murphy
                                         Circuit Judge




                                       -20-